Filed pursuant to Rule 433 Registration Statements Nos. 333-183618 and 333-183618-01 Relating to Preliminary Prospectus Supplement dated September 24, 2012 Pricing Term Sheet A preliminary prospectus supplement of Petrobras Global Finance B.V. accompanies this free writing prospectus and is available from the SEC’s website at www.sec.gov. Issuer: Petrobras Global Finance B.V. Guarantor: Unconditionally and irrevocably guaranteed by Petróleo Brasileiro S.A. - Petrobras Form: Senior Unsecured Notes Offering: SEC-Registered Currency: Euros (“€”) Principal Amount: € 1,300,000,000 € 700,000,000 Coupon Rate: 3.25% 4.25% Maturity: April 1, 2019 (6.5-yr) October 2, 2023 (11-yr) Interest Basis: Payable annually on April 1 Payable annually on October 2 Day Count: Actual/Actual Actual/Actual First Interest Payment Date: April 1, 2013 October 2, 2013 Gross Proceeds: €1,292,174,000.00 €687,078,000.00 Issue Price: 99.398% 98.154% Benchmark: 6.5-yr Mid-Swaps (Interpolated) 11-yr Mid-Swaps Benchmark Yield: 1.232 % 1.891 % Spread to Benchmark: + 212.5 bps + 257.5 bps Yield to Investors: 3.357 % 4.466% Make-Whole Call Spread: +40 bps +45 bps Pricing Date: September 24, 2012 September 24, 2012 Settlement Date: October 1, 2012 (T+5) October 1, 2012 (T+5) Listing: Application has been made to admit the Notes to listing on the official list of the Luxembourg Stock Exchange and to trading on the Euro MTF market Denominations: €100,000 and integral multiples of €1,000 in excess thereof Common Code: 083588659 083589035 ISIN: XS0835886598 XS0835890350 Joint Bookrunners: Banco Santander, S.A. BB Securities Limited Citigroup Global Markets Limited Deutsche Bank AG, London Branch HSBC Bank plc J.P. Morgan Securities plc Co-Managers: Mitsubishi UFJ Securities International plc Standard Chartered Bank The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov. Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus or any prospectus supplement for this offering if you request it by calling Banco Santander, S.A. collect at 44-20-7756-7202, BB Securities Ltd. collect at 44-20-7367-5800, Citigroup Global Markets Limited at +1-800-831-9146 or batprospectusdept@citi.com, Deutsche Bank AG, London Branch toll-free at 1-800-503-4611, HSBC Bank plc collect at +44 (0) 20 7991 8888 and J.P. Morgan Securities plc at +1-866-846-2874.
